OPINION — AG — ** GARNISHMENT — CHILD SUPPORT ** ORDERS CONTINUING GARNISHMENTS FOR THE COLLECTION OF CHILD SUPPORT FOR A PERIOD OF NOT TO EXCEED SIX MONTHS FROM THE STATE OF THE ISSUANCE OF THE ORDER, PURSUANT TO THE PROVISIONS OF 12 O.S. 1171.2 [12-1171.2], NEED NO RENEWAL, AND ACCORDINGLY, THE GARNISHER IS NOT, DURING THE OPERATION OF THE " CONTINUING GARNISHMENT ", REQUIRED TO REQUEST THE ISSUANCE OF SUCCESSIVE GARNISHMENT SUMMONS OR PAY ADDITIONAL COURT COSTS IN ORDER TO KEEP THE GARNISHMENT EFFECTIVE. (CIVIL PROCEDURE, COLLECT, COURT ORDER) CITE: 12 O.S. 1171.2 [12-1171.2] (NEAL LEADER)